     Case 3:19-cv-00928-SMD Document 44-1 Filed 12/01/20 Page 1 of 2



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF ALABAMA
                         EASTERN DMSION

ERIC PEEBLES,                          )
                                       )
      Plaintiff,                       )
                                       )        CASE NO.: 3:19-cv-00928-SMD
v.                                     )
                                       )
AUBURN UNIVERSITY,                     )
                                       )
      Defendant.                       )

                     DECLARATION OF ASHLEY RHEA

I, Ashley Rose Rhea, do declare and state as follows:

      1.     My name is Ashley Rose Rhea, I am over the age of 21 and have

personal knowledge of the contents of this declaration.

      2.     I have a disability, Arthrogryposis, which places me in the category of

at-risk individuals for the coronavirus. Specifically, I am physically unable to wear

a mask.

      3.     On November 3, 2020, I began experiencing nausea, aches, and a fever

which medical professionals have noted as symptoms of COVID-19.

      4.    From November 3rd through today, I have continued to experience

symptoms and seek treatment. I have had to request extensions of deadlines in

several cases and reschedule client meetings.

      5.    I completed my draft of Plaintiffs response brief on November 3, 2020.


                                           1
   Case 3:19-cv-00928-SMD Document 44-1 Filed 12/01/20 Page 2 of 2




      6.     I used CM/ECF to file Plaintiff's response brief on November 3, 2020.

      7.     On November 13, 2020, I sent an email to Defendant's counsel

notifying them of the circumstances and my intent to file a Motion for Leave.

      8.     On November 13, 2020, at 1:20 p.m., I called the chambers of Hon.

Judge Stephen M. Doyle to clarify the proper procedure for submitting a brief past

the deadline due to an illness. I was referred to the procedures outlined in the Local

Rules for the Middle District of Alabama.

      9.     I reviewed the Local Rules for the Middle District of Alabama and did

not find written procedures for the submission of briefs past the ordered deadline.

      10.    I reviewed the Court's Scheduling Order but did not find any guidance

regarding submissions past a deadline.

       11.   I have appeared as an attorney of record for cases in the U.S. District

Court for the Northern, Middle, and Southern Districts of Alabama. I have never

filed a motion for leave of court to file a brief past the ordered deadline.

      PURSUANT TO 28 U.S.C. §1746, I VERIFY UNDER PENALTY OF

PERJURY, UNDER THE LAWS OF THE UNITED STATES OF AMERICA,

THAT THE FOREGOING IS TRUE AND CORRECT.

Executed on the 1st day of December, 2020.


                                                 ~~
                                               Ashley Rose Rhea

                                           2
